Citation Nr: 0840205	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  07-06 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for cervical spine 
disability.

2. Whether new and material evidence has been received to 
reopen a claim for   service connection for lumbar spine 
disability.   


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1943 to June 1946.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Phoenix, Arizona Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A Travel Board hearing was held 
before the undersigned in September 2008.   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for cervical 
and lumbar spine disability on the merits are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if any action is 
required on his part.

FINDINGS OF FACT

1.  An unappealed November 1980 rating decision denied 
service connection for cervical and lumbar spine disability 
based essentially on a finding that lumbar and cervical spine 
injuries were not incurred in service.     

2.  At his September 2008 Board hearing the veteran provided 
credible hearing testimony establishing that he did incur 
some level of lumbar and cervical spine injury in service and 
he and his wife provided credible hearing testimony that he 
had had pain in these areas from soon after service until the 
present; this testimony, along with evidence establishing 
current cervical and lumbar spine disability, relates to 
unestablished facts necessary to substantiate the claims and 
raises a reasonable possibility of substantiating the claims.      


CONCLUSION OF LAW

The evidence received since the November 1980 rating decision 
is new and material and the claims for service connection for 
lumbar and cervical spine disability may be reopened.  
38 U.S.C.A. §§ 1110, 5108, 7104 (West 2002); 38 C.F.R. § 
3.156(a), 3.303, 3.307, 3.309 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  Given the favorable outcome 
detailed below, an assessment of VA's duties under the VCAA 
is not necessary.

II.  Facts and Analysis

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  See 38 U.S.C.A. § 7105.  A claim, 
however, on which there is a final decision, may be reopened 
if new and material evidence is submitted.  38 U.S.C.A. 
§ 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence", was revised, effective August 29, 2001.  The 
instant claim to reopen was filed after that date (in April 
2005) and the new definition applies.  "New" evidence means 
existing evidence not previously submitted to agency decision 
makers. "Material" evidence means existing evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 

In the instant case, the November 1980 rating decision denied 
the veteran's claims by essentially finding that neither a 
lumbar or cervical spine injury was incurred in service.  The 
veteran did not appeal this decision and it became final.  
38 U.S.C.A. § 7105.  Accordingly, in order to reopen the 
claims, VA must receive new and material evidence.  
38 U.S.C.A. § 5108.  

The Board finds that the new and material evidence 
requirement has been met through the testimony of the veteran 
and his wife at the September 23, 2008 Board hearing and 
through the receipt of September 2005 VA medical records 
indicating that that the veteran has current, longstanding 
cervical and lumbar spine pain and has been diagnosed as 
having chronic degenerative joint and disc disease of the 
lower back and upper extremity neuropathy.  At the September 
2008 hearing the veteran testified that he fell from his bunk 
during service, injuring his back and neck, after the ship he 
was serving on, the USS Estes, collided with another vessel.  
The veteran's wife testified that ever since she had known 
him, he had experienced lumbar and cervical spine pain.  This 
new testimony establishes that the veteran did incur some 
level of injury to the back and neck in service and that he 
has had continued neck and back pain dating back as early as 
soon after service.  Thus, the evidence relates to 
unestablished facts necessary to substantiate the veteran's 
claims for service connection (i.e. the presence of an injury 
in service and continuity of symptomatology, which is 
pertinent to the potential presence of a medical nexus).  38 
C.F.R. § 3.156(a); See also 38 C.F.R. § 3.303 and Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  Along with the September 
2005 records indicating some level of current lumbar and 
cervical spine disability, this evidence raises a reasonable 
possibility of substantiating the claims as the record now 
contains evidence pertaining to all necessary elements of a 
service connection claim.  See 38 C.F.R. § 3.303, 3.304 and 
Hickson, 12 Vet. App. 247, 253 (1999) (In order to establish 
service connection for a claimed disorder, there must be 
medical evidence of a current disability, medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability).  Accordingly, the 
evidence received is new and material and the claims for 
service connection for cervical and lumbar spine disability 
may be reopened.  38 C.F.R. § 3.156(a).    

ORDER

The appeal to reopen the claim of service connection for 
cervical spine disability is granted.

The appeal to reopen the claim of service connection for 
lumbar spine disability is granted.   


REMAND

A VA medical examination or opinion is necessary if the 
evidence of record (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (B) establishes that the veteran 
suffered an event, injury or disease in service; (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. § 
3.159(c)(4).

The September 2005 VA medical records noted above provide 
competent evidence that the veteran has some level of current 
lumbar and cervical spine disability.   The veteran's 
credible hearing testimony pertaining to his fall from his 
bunk in service as well as his earlier, credible report that 
he incurred a separate neck and head injury, resulting in 
laceration to the skull, establishes that he incurred some 
level of cervical and lumbar spine injury in service.  The 
veteran's wife's testimony indicating that for as long as she 
had known him, he has had some level of low back and neck 
pain provides at least an indication that the veteran's 
current lumbar and cervical spine disability may be 
associated with the established injuries in service as the 
veteran and his wife were married soon after he left service 
in August 1949.  Consequently, as the record does not contain 
sufficient medical nexus evidence for the Board to render a 
decision on the veteran's claim, all elements of 38 C.F.R. 
§ 3.159(c)(4) are met and a VA examination pertaining to the 
veteran's claims must be provided. 

The Board also notes that at his September 2008 hearing the 
veteran indicated that he had received additional letters 
from fellow servicemen, which might pertain to the nature of 
the injury he incurred during the collision of the USS Estes 
with another vessel.  As it does not appear that these 
letters have become part of the record, on remand, the 
veteran should be advised to submit them.      

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should ask the veteran to 
identify all sources of treatment or 
evaluation he has received for low back 
and cervical spine disability since 
December 2006 and should secure copies of 
complete records of the treatment or 
evaluation from all sources identified.  
Additionally, the veteran should be 
advised to submit any additional letters 
or affidavits in his possession from 
fellow service members, which pertain to 
his injuries to the lumbar and cervical 
spine in service.  

2.  The RO should arrange for a VA 
examination by an appropriate physician to 
determine the nature and etiology of the 
veteran's current low back and cervical 
spine disability.   The veteran's claims 
should be made available for review by the 
examiner in conjunction with the 
examination.  Any indicated tests should 
be performed.  The examiner should assign 
applicable diagnoses to any cervical and 
lumbar spine pathology that is present.  
The examiner should then make 
determinations as to whether A) any lumbar 
spine disability it is at least as likely 
as not (i.e. a 50 percent chance or 
better) related to service and B) whether 
any cervical spine disability is at least 
as likely as not (i.e. a 50% chance or 
better related to service).  In making 
these determinations the examiner should 
assume that the veteran did incur some 
level of injury to his cervical and lumbar 
spine in service after a fall from his 
bunk aboard ship during a collision with 
another ship, and some level of separate 
head and neck injury aboard ship resulting 
in laceration of the skull, as the Board 
has found the veteran's reports of these 
two events credible.  The examiner should 
also assume that the veteran has had some 
level of back and neck pain since soon 
after service as the Board has found the 
veteran's wife's testimony regarding such 
pain credible.   The examiner should 
provide a rationale for all opinions given 
and should provide all requested opinions, 
even if such provision requires resort to 
speculation.  

3.  The RO should then readjudicate the 
claims.  If they remain denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


